                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ANDRE D. FLAGG-EL, #310 705,                  )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) CIVIL ACTION NO. 2:19-CV-157-WHA
                                              )
ALABAMA DEPARTMENT OF                         )
CORRECTIONS, et al.,                          )
                                              )
       Defendants.                            )

                                              ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on May

9, 2019. Doc. 7. There being no timely objection filed to the Recommendation, and upon an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

   ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to comply

with the order of the court and to prosecute this action.

       An appropriate judgment will be entered.

       Done, this 30th day of May 2019.



                                                /s/ W. Harold Albritton
                                              W. HAROLD ALBRITTON
                                              SENIOR UNITED STATES DISTRICT JUDGE
